(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vistas las dos mociones que anteceden y apareciendo que el es-crito de apelación fué radicado fuera de tiempo, de acuerdo con la constante jurisprudencia de este Tribunal aplicando la sección 2 de la Ley No. 70 de marzo 9, 1911, enmendatoria del artículo 299 del Código de Enjuiciamiento Civil, no ha lugar a la moción del ape-lante solicitando oportunidad para presentar prueba sobre la fecha del recibo de la notificación de la sentencia, y se desestima por falta de jurisdicción la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de San Juan en 13 de octubre de 1934.